Citation Nr: 1040427	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  04-33 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and O.G.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1976 to June 1977.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision by 
the Waco, Texas Department of Veterans Appeals (VA) Regional 
Office (RO).  In February 2005 a hearing was held before a 
Decision Review Officer (DRO) at the RO.  In July 2007, a 
videoconference hearing was held before the undersigned.  
Transcripts of both hearings are associated with the claims file.  
In October 2007, this matter was remanded for further 
development.  In August 2009, it was remanded again (to remedy  
noncompliance with the prior remand).  See Stegall v. West, 11 
Vet. App. 268 (1998)(a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with the 
remand orders).


FINDINGS OF FACT

At no time during the appeal period is the Veteran's service-
connected left knee disability (which includes arthritis with 
discomfort at extremes of motion) shown to have been manifested 
by more than slight instability, limitation of flexion to 45 
degrees or less, or limitation of extension at 10 degrees or 
more.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
Veteran's service-connected left knee disability.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.25, 4.71a, Diagnostic Codes (Codes) 5003, 5257, 5260, 
5261 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(April 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 
(Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  An August 2009 letter 
provided such notice.  The claim was readjudicated after further 
development was completed (and the Veteran had opportunity to 
respond).  See June 2010 supplemental statement of the case.

Regarding VA's duty to assist, the Veteran's service treatment 
records (STRs) and pertinent post-service treatment records to 
include Social Security Administration (SSA) records are 
associated with the claims file.  He has not identified any 
pertinent treatment records that are outstanding.  He has been 
examined by VA (including in April 2010, pursuant to the Board's 
August 2009 remand).  The Board finds the April 2010 examination 
was adequate for rating purposes, as it was based on a review 
of/familiarity with the pertinent medical history, and the 
findings included all information necessary for consideration of 
the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  VA's duty to assist is met.  

Criteria, Evidence and Analysis

Initially, the Board notes that all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal, has been reviewed.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (VA must review the entire record, but does not have to 
discuss each piece of evidence).  Hence, the Board will summarize 
the relevant evidence as appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Code 5257 provides for a 10 percent rating for knee disability 
manifested by slight recurrent subluxation or lateral 
instability, a 20 percent rating for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating for 
severe recurrent subluxation or lateral instability. 38 C.F.R. 
§ 4.71a.

Under Code 5260, flexion of the leg limited to 60 degrees 
warrants a 0 percent rating; flexion limited to 45 degrees 
warrants a 10 percent rating; flexion limited to 30 degrees 
warrants a 20 percent rating; and flexion limited to 15 degrees 
warrants a 30 percent rating.  Under Code 5261, extension 
limited to 5 degrees warrants a 0 percent rating; extension 
limited to 10 degrees warrants a 10 percent rating;  extension 
limited to 15 degrees warrants a 20 percent rating; extension 
limited to 20 degrees warrants a 30 percent rating; extension 
limited to 30 degrees warrants a 40 percent rating; and 
extension limited to 45 degrees warrants a 50 percent  rating.  
38 C.F.R. § 4.71a.
 
Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. §  
4.71, Plate II.

Arthritis of a major joint (to include knee) knee with limitation 
of motion less than to a compensable degree under the Code for 
rating based on limitation of motion warrants a (maximum) 10 
percent rating under Code 5003.  38 U.S.C.A. §  4.71a.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 

Where entitlement to compensation has already been established 
and increase in disability is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, staged ratings may be appropriate in an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Here, as the current rating 
assigned encompasses the greatest level of severity of the 
disability shown at any time during the appeal period, staged 
ratings are not indicated.

A July 2001 rating decision assigned a 20 percent rating for the 
Veteran's left knee disability.  This appeal stems from a claim 
for increase received in January 2004.

Postservice treatment records are not specific for left knee 
disability.  

On March 2004 VA examination, the Veteran reported that he 
experiences pain and stiffness that is aggravated by prolonged 
bending and standing or walking.  He stated that his left knee 
pops and locks up.  He denied a history of weakness, swelling, 
heat or redness.  He reported discomfort with squatting; climbing 
up and down the stairs; and getting in and out of the car.  The 
Veteran stated that he was unable to jump.  He denied that his 
daily activities were significantly affected as he remained 
independent in self care and activities of daily living.  
Physical examination revealed 130 out of 140 degrees of flexion; 
there was no catching, grinding, or popping; there was normal 
stability; McMurray's, Lachman's and Drawer's signs were 
negative; there was no weakness, effusion, quadriceps wasting; 
there was mild tenderness on supra patellarfossa; pain on 
compression on patella; there was no noted painful joint motion; 
joint function was noted to be additionally limited by stiffness; 
the Veteran displayed a normal gait.  X-rays were interpreted as 
showing "minimal marginal osteophyte formation of the patellae 
and the medial tibial condyles, no definite joint space 
narrowing, no evidence of joint effusions."  The diagnosis was 
patellofemoral pain syndrome.

On July 2005 VA examination, the Veteran reported daily pain, 
aching, stiffness, painful range of motion and weightbearing.  He 
indicated that he takes daily medications with minimal relief.  
He denied experiencing acute flare-ups within the past 12 months.  
He reported that he was able to perform the activities of daily 
living.  He was unemployed, and had been so since 1997 (due to a 
back injury.)  Physical examination revealed full painless range 
of motion (0 to 140 degrees) without additional limitations due 
to repetitive movement; the Veteran was able to squat and rise 
with mild discomfort; there was no evidence of heat, redness, 
swelling, or tenderness; mild crepitus with range of motion was 
noted; stability was intact; there was no noted ankylosis.

A September 2005 VA X-ray found hypertrophic spurring about the 
margin of the lateral facet of the patella and marginal spurring 
about the medial facet with some fragmentation of the spurs.  The 
impression was minor degenerative changes as reported, primarily 
affecting the patellofemoral compartment.

At the July 2007 videoconference hearing, the Veteran testified 
that he was experiencing increasing instability in his left knee.

On December 2008 VA examination, the Veteran reported chronic 
pain and stiffness in the left knee.  He indicated that it was 
difficult to step up onto or down from curbs.  Physical 
examination revealed no effusion, edema or redness; range of 
motion was from 0 to 90 degrees (active); passive range of motion 
was from 0 to 110 degrees with pain from 90 degrees through the 
arc to 110; Lachman and McMurray tests were negative (although 
the examiner noted that the limited flexion prohibited a truly 
accurate McMurray test); there was no medial or lateral joint 
line tenderness; there was a positive patellar grind test; there 
was palpable tender bump on the lateral side of the left patella.  
X-ray of the left knee shows some mild narrowing of the medial 
joint line of the left knee; there was a presence of what appears 
to be an osteophyte off the lateral border of the patella 
extending into the lateral retinaculum; there was a question of a 
loose body in the patellofemoral space; however such was only 
seen on the lateral and maybe the shadow of the protruding 
osteophyte.

On April 2010 VA examination, the Veteran reported an increase in 
pain to his left knee within the past year.  He indicated that 
aching and stiffness were occurring daily with occasional sharp 
pain with weightbearing.  He reported redness, swelling, and 
tenderness of the knee without increased heat.  He denied any 
acute flare-ups that have been incapacitating in the past 12 
months.  He reported using a brace on his left knee and a cane to 
assist with ambulation.  The Veteran reported that he is able to 
operate a motor vehicle, dress and undress, and attend to the 
needs of nature without assistance.  Physical examination 
revealed range of motion from 0 to 140 degrees with mild 
discomfort at extremes of flexion; no evidence of heat, redness, 
swelling, tenderness, or hypertrophy of the left knee; stability 
of the left knee was intact with negative Lachman's test and 
negative McMurray's sign.  The Veteran walked with an antalgic 
gait, limping on the left leg.  There was no ankylosis, and no 
additional limitations (due to pain, fatigue, incoordination, 
weakness, or lack of endurance) were noted with 3 repetitions 
during the physical examination.  The diagnosis was degenerative 
joint disease, left knee, mild.  The examiner opined:

"The [Veteran] has no increased limited range of motion due 
to pain.  There are no signs of instability or subluxation.  
[The Veteran] has no functional limitations resulting from 
the left knee disability.  [The Veteran's] left knee should 
not impair his ability to obtain or maintain gainful 
employment."

The outset, the Board finds that some discussion of the 
appropriateness of the criteria under which the current 20 
percent rating is assigned is necessary.  The RO has assigned a 
20 percent rating for the Veteran's left knee disability under 
Code 5257 (for moderate instability).  On VA examinations tests 
for instability (McMurray, drawer, e.g.) have all been negative.  
While the Veteran has reported more recently that he experiences 
increased instability, the April 2010 VA examination specifically 
found there were no signs of subluxation or instability.  The 
Veteran's own noted perception of instability may not reasonably 
be found reflective of more than slight instability of the left 
knee (because instability is a manifestation that is corroborated 
by clinical testing, the findings of clinicians are the most 
probative evidence in this matter).  Consequently, a rating in 
excess of 10 percent under Code 5257 is not warranted.  
Significantly, X-ray studies have found arthritis in the 
Veteran's left knee, and on VA examination the Veteran was found 
to have discomfort at the extremes of left knee motion.  Hence, 
the Board finds that the criteria for the (maximum) 10 percent 
rating for left knee arthritis with painful (but less than 
limited to a compensable degree) motion under Code 5003 are 
reasonably shown approximated or met.  Accordingly, the Board 
concludes that rather than being assigned a 20 percent rating 
under Code 5257, the disability is more appropriately rated 20 
percent based on a formulation of 10 percent under Code 5257 (for 
slight instability/subluxation) combined with a 10 percent rating 
for arthritis under Code 5003 (for arthritis with painful, but 
less than compensably limited, motion).  Notably, the Veteran is 
not prejudiced by this reformulation, as the rating is not 
reduced.  
As was noted above, a rating in excess of 10 percent under Code 
5257 is not supported by the factual evidence.  As 10 percent is 
the maximum rating for arthritis of a single joint under Code 
5003, Codes 5260, 5261 must be considered regarding an increase 
in the rating assigned for arthritis with limitation of motion.  
On VA examinations extension was full to 0 degrees and flexion 
averaged 90 to 140 degrees, with pain noted at the extremes.  
Such findings do not satisfy (or approximate) the (above-
outlined) criteria for a compensable rating under Codes 5260 or 
5261, even with limitation due to pain considered.  Notably, 
weakness, lack of endurance, and incoordination were not shown.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Other schedular 
criteria for rating knee disability do not apply as the pathology 
required for rating under those criteria (ankylosis, e.g.) is not 
shown. 

In light of the foregoing, the Board finds that a rating in 
excess of 20 percent is not warranted for any period of time 
under consideration under any applicable schedular criteria (or 
combination).  

Extraschedular evaluation:

The Board also has considered whether the Veteran's claim 
warrants referral for extraschedular consideration.  Under Thun 
v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry 
for determining whether a Veteran is entitled to an 
extraschedular rating.  First, it must be determined whether the 
disability picture is such that schedular criteria are 
inadequate, i.e., whether there are manifestations of impairment 
that are not encompassed by the schedular criteria.  Second, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, and is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided by 
the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability picture 
and that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's left knee 
disability with the applicable schedular criteria, the Board 
finds that nature of the manifestations and severity of 
associated impairment shown throughout are wholly encompassed by 
the schedular criteria.  Consequently, the schedular criteria are 
not inadequate, and referral for consideration of an 
extraschedular rating is not necessary.  Notably, the April 2010 
VA examiner specifically found that the left knee disability 
caused no functional limitations.

Although the Veteran is unemployed, such state is neither shown, 
nor alleged, to be due to the service-connected left knee 
disability.  In fact, the April 2010 VA examiner specifically 
commented that the left knee disability should not impair the 
Veteran's ability to obtain or maintain gainful employment.  
Consequently, the matter of entitlement to a total rating based 
on individual unemployability is not raised by the record.

The preponderance of the evidence is against the claim for a 
combined rating in excess of 20 percent for the Veteran's left 
knee disability; accordingly, the claim must be denied.


ORDER

A rating in excess of 20 percent for left knee disability is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


